Exhibit 10(ix)(3)

 

THIRD AMENDMENT

TO THE

NORTHERN TRUST CORPORATION

DEFERRED COMPENSATION PLAN

 

WHEREAS, the Northern Trust Corporation (the “Company”) has adopted the Northern
Trust Corporation Deferred Compensation Plan (the “Plan”) for the purpose of
providing deferred compensation to a select group of management or highly
compensated employees of the Company, effective as of May 1, 1998; and

 

WHEREAS, pursuant to Section 7.1 of the Plan, the Company has the right to amend
the Plan when, in the sole discretion of the Company, such amendment is
advisable; and

 

WHEREAS, the Company deems it advisable to amend the Plan.

 

NOW, THEREFORE, the Plan is hereby amended to add the attached as Supplement #1
to the Plan.

 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 14th of December, 2005 effective as of January 1, 2005.

 

NORTHERN TRUST CORPORATION

 

By:  

/s/ Timothy P. Moen

--------------------------------------------------------------------------------

Name:   Timothy P. Moen Title:   Executive Vice President



--------------------------------------------------------------------------------

SUPPLEMENT #1

 

Special 2005 Deferral Election Cancellations

 

This Supplement #1 to the Northern Trust Corporation Deferred Compensation Plan,
effective as of May 1, 1998 (the “Plan”), is made a part of the Plan and
supersedes any provisions thereof to the extent that they are not consistent
with this Supplement. Unless the context clearly implies or indicates to the
contrary, a word, term or phrase used or defined in the Plan is similarly used
or defined for purposes of this Supplement #1.

 

1. Effective Date. January 1, 2005.

 

2. Application. This Supplement #1 shall apply to:

 

  (a) Any Participant who, prior to February 28, 2005, requested the
cancellation of the Participant’s previous election to defer all or a portion of
the cash award payment of Incentive Compensation scheduled to be made to the
Participant on February 28, 2005;

 

  (b) Any Participant who previously elected to defer all or a portion of the
cash award payment of Incentive Compensation scheduled to be made to the
Participant in the Plan Year beginning January 1, 2005 (the “2005 Plan Year”)
and whose 2005 Plan Year payment schedule for such Incentive Compensation was
changed from annual to quarterly after such deferral election had been made;

 

(individually, a “Special Election Cancellation Participant” and, collectively,
the “Special Election Cancellation Participants”); and

 

  (c) Any Participant who would be considered a “specified employee” as defined
in proposed regulation section 1.409A-1(i) issued by the U.S. Treasury
Department and the Internal Revenue Service; who terminates employment for any
reason on or after the Effective Date of this Supplement #1 and on or before
October 31, 2005 (individually, a “2005 Specified Employee Participant” and,
collectively, the “2005 Specified Employee Participants”).

 

3. Special Provision. The following special provision shall apply to the Special
Election Cancellation Participants:

 

Special 2005 Deferral Election Cancellation: Pursuant to and in accordance with
Notice 2005-1 and proposed regulations under Code section 409A issued by the
U.S. Treasury Department and the Internal Revenue Service, each Special Election
Cancellation Participant shall have the opportunity to cancel a previous
election to defer all or a portion of the cash award payment of Incentive
Compensation for the 2005 Plan Year described in Paragraph 2(a) or (b) above, by
executing and delivering to the Company a cancellation of the Participant’s
previous election to defer, in the form prescribed by the Company, subject to
the requirements specified in paragraphs 4 and 6 below. Any amount the deferral
of which is cancelled in accordance with this Paragraph 3 shall be distributed
no later than December 31, 2005, or the date such amount becomes vested, if
later.



--------------------------------------------------------------------------------

  4. Special Election Deadline. To be effective, the election cancellation
referred to in Paragraph 3 above must be executed and delivered to the Company
by the Special Election Cancellation Participant on or before the date specified
by the Company that is after the Effective Date of this Supplement #1, but no
later than December 1, 2005.

 

  5. Special Provision. The following special provision will apply to the 2005
Specified Employee Participants:

 

Special 2005 Termination of Participation: Pursuant to and in accordance with
Notice 2005-1 and proposed regulations under Code section 409A issued by the
U.S. Treasury Department and the Internal Revenue Service, each 2005 Specified
Employee Participant shall be considered to have terminated participation in the
Plan with respect to any amounts that would otherwise be subject to Code section
409A, effective as of the date such 2005 Specified Employee Participant
terminated employment with the Company. Anything in the Plan to the contrary
notwithstanding, such amounts shall be distributed in a lump sum distribution to
such 2005 Specified Employee Participant no later than December 31, 2005, or the
date such amounts become vested, if later.

 

  6. Limitations on Supplement. Nothing in this Supplement #1 shall be construed
to provide any Special Election Cancellation Participant or 2005 Specified
Employee Participant with any rights or benefits under the Plan other than those
described in Paragraphs 3 through 5, as applicable, above.

 

- 3 -